      Case 1:20-cv-00106-AW-GRJ Document 36 Filed 08/31/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF FLORIDA


DYLAN EGLESTON, Individually And On Behalf
Of All Others Similarly Situated,                   Case No. 1:20-cv-106-AW/GRJ

                       Plaintiff,

               v.

UNIVERSITY OF FLORIDA BOARD OF
TRUSTEES, AS THE PUBLIC BODY
CORPORATE OF UNIVERSITY OF FLORIDA,
and FLORIDA BOARD OF GOVERNORS
FOUNDATION, INC.,

                       Defendant.


                    PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

        PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff

 hereby voluntarily dismisses the above-captioned action (the “Action”). Defendants have filed

 neither an answer nor a motion for summary judgment in the Action, and no class has been

 certified in the Action.


Dated: August 31, 2020


                                           GAINEY McKENNA & EGLESTON

                                           ________________________
                                           Thomas J. McKenna
                                           Gregory M. Egleston
                                           501 Fifth Avenue, 19th Floor
                                           New York, NY 10017
                                           Tel.: (212) 983-1300
                                           Fax: (212) 983-0383
                                           Email: tjmckenna@gme-law.com
                                           Email: gegleston@gme-law.com
Case 1:20-cv-00106-AW-GRJ Document 36 Filed 08/31/20 Page 2 of 2




                             Bryan DeMaggio
                             SHEPPARD, WHITE, KACHERGUS, &
                             DEMAGGIO, P.A.
                             215 Washington Street
                             Jacksonville, FL 32202
                             Tel: (904) 356-9661
                             Fax: (904) 356-9667
                             Email: sheplaw@sheppardwhite.com

                             Attorneys for Plaintiff




                                2
